FILED
                                                                              JAN 21 2010
                                      NOT FOR PUBLICATION
                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



 PARMJEET SINGH KALKAT,                           No. 07-71656

               Petitioner,                        Agency No. A074-395-455

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Parmjeet Singh Kalkat, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
discretion the denial of a motion to reopen, Singh v. Gonzales, 491 F.3d 1090,

1095 (9th Cir. 2007), and we deny the petition for review.

       The BIA acted within its discretion in denying as untimely Kalkat’s motion

to reopen filed on November 25, 2003, because it was filed more than 90 days after

the BIA’s final removal order, see 8 C.F.R. §1003.2(c)(2), and Kalkat did not show

that he acted with the due diligence required for equitable tolling, see Singh, 491

F.3d at 1096-97.

       PETITION FOR REVIEW DENIED.




LR/Research                               2                                    07-71656